Opinion filed December 13, 2013




                                       In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-13-00112-CR
                                  __________

                  KELLY DSHON BENNETT, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 161st District Court
                                  Ector County, Texas
                         Trial Court Cause No. B-37,042


                     MEMORANDUM OPINION
      Kelly Dshon Bennett pleaded guilty on April 25, 2012, to the offense of
theft. In accordance with a plea agreement, the trial court assessed his punishment
at confinement in the Ector County Jail for a term of one year and a fine of $1,000.
However, the trial court suspended the imposition of the incarceration portion of
the sentence and placed Appellant on community supervision for a term of one
year. The State subsequently filed a motion to revoke community supervision,
alleging multiple violations of the terms and conditions of Appellant’s community
supervision. The trial court considered the motion at a hearing conducted on
March 14, 2013. Appellant entered a plea of “true” to one of the alleged violations
at the outset of the hearing. At the conclusion of the hearing, the trial court found
the alleged violations to be true, revoked Appellant’s community supervision, and
assessed his punishment at confinement in the Ector County Jail for a term of one
year. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and proceed with an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
        1
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief.


                                                        2
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


December 13, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3